Title: To Thomas Jefferson from Hermann Mann, 1 September 1807
From: Mann, Hermann
To: Jefferson, Thomas


                                                
                            To any, whom it may concern.
                            Dedham (Mass.) Sept. 1. 1807.
                        

                        At the very earnest solicitation of Mr. John Frizell, of Walpole (Mass.) whose name is mentioned in the inclosed, I state, that, according to the best of my knowledge, he has sustained the character of an industrious, honest citizen, without any uncommon advantages in learning; that he is now a poor man, as to interest; that he has made a number of useful inventions, or at least, improvements in mechanism; that the one herein described, was first published in my paper, from which it was copied into others in the United States; but the successful effects of which I am quite ignorant of; and that he, as far as in these respects, he may be deemed useful to the public, may justly be entitled to their approbation and encouragement.
                  Signed
                        
                            Herman Mann.
                        
                    